Citation Nr: 0302930	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
tibia and fibula fracture, with injury to Muscle Group XI and 
right leg shortening, currently rated as 20 percent 
disabling.  

2.  Entitlement to a higher initial evaluation for residuals 
of a fracture of the right mandible.  

3.  Entitlement to an increased (compensable) rating for a 
scar on the right lower leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1966 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  


REMAND

In a statement dated in February 2002, the appellant 
indicated that he desired a hearing before a member of the 
Board at the RO.  However, such a hearing was not scheduled.  
Consequently, the Board may not proceed until the appellant 
is afforded the opportunity for a hearing before a Board 
member at the RO.  38 U.S.C.A. § 7107(b) (West 2002).

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO.  

Thereafter, the case should be returned to the Board.  The 
appellant need take no further action until he is notified by 
the RO.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to accord due process.  No inference should 
be drawn regarding the final disposition of this appeal as a 
result of this action.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

